Taliaferro, J. •
This case arises, like the one just decided (No. 5287), out of the injunction proceedings instituted by the plaintiffs against executory orders taken out by S. Smith & Co. and N. Montross against property of Jamison subject to their mortgages.
The injunction in the case now before us stands upon the same ground as the one in No. 5287, to which we refer.
In this case, on review of the evidence and the law applicable to it, we see no reason to disturb the judgment appealed from. It is ordered therefore that the judgment appealed from be affirmed with costs.